



COURT OF APPEAL FOR ONTARIO

CITATION: Nissar v. Toronto Transit
    Commission, 2013 ONCA 361

DATE: 20130604

DOCKET: C55342

Blair, Rouleau and Tulloch JJ.A.

BETWEEN

Rabeka Nissar

Appellant

and

The Toronto Transit
    Commission

Respondent

William G. Scott, for the appellant, Rabeka Nissar

Norma Priday, for the respondent, Toronto Transit
    Commission

Heard: November 22, 2012

On appeal from the order of Justice Edward P. Belobaba of
    the Superior Court of Justice, dated March 12, 2012.

Tulloch J.A.:

A.

overview

[1]

This appeal concerns an action initiated in 2001 in relation to a March
    2, 1999 accident involving a Toronto Transit Commission (TTC) bus and another
    vehicle. The appellant was a passenger on the bus and, shortly after, retained
    her first lawyer to sue for the alleged injuries she sustained when the bus
    came to a sudden stop.

[2]

As I will outline below, the action has been plagued by significant
    delay. For the reasons that follow, I am not convinced that the motion judge
    erred by refusing to restore the action to the trial list. I would therefore
    dismiss the appeal.

B.

background

(1)

Chronology of the
    action

[3]

On March 1, 2001, two years less one day after the appellants accident,
    her first lawyer issued a notice of action in this matter. There is some
    dispute between the parties whether the statement of claim was properly issued
    or served on the TTC.

[4]

In November 2001, the TTC delivered a statement of defence and alleged
    that the accident was caused by the negligence of the driver of an unidentified
    vehicle that had improperly cut off the bus.

[5]

In April of 2002, the appellant and the driver of the TTC bus, Phillips,
    were examined for discovery. The transcripts of the drivers examination were
    never ordered.

[6]

In June 2002, counsel for the TTC arranged for a medical examination of
    the appellant. One month later, in July 2002, the parties attempted to mediate
    the matter. However, counsel for the TTC refused to proceed due to the failure
    of the appellant and her first lawyer to answer undertakings given on the
    examination for discovery in April 2002.

[7]

In October 2003, the TTC arranged for a second medical examination of
    the appellant.

[8]

In November 2004, the appellants first lawyer served a trial record on
    the TTC and set the matter down for trial.

[9]

Unbeknownst to the respondent at the time, the matter was struck off the
    trial list by a judge in April 2005.

[10]

Nothing
    happened with the case until December 2005 when the parties made a second attempt
    to mediate the case. Again, the mediation failed for the same reason as the
    first mediation.

[11]

In
    May 2006, the appellants second lawyer, prior to serving a notice of change of
    solicitor, arranged for another mediation. That mediation failed for the same
    reason as the first and second mediation.

[12]

In
    February 2007, the appellants second lawyer served a notice of change of
    solicitor on the TTC. She attempted to settle the matter again by mediation.
    Once again, the attempt failed because of the appellants failure to answer
    undertakings. Over the next year, the appellants second lawyer attempted
    mediation a further two times. Counsel for the TTC refused on the basis of
    failure of the appellant and her counsel to answer undertakings given during
    her 2002 examination for discovery.

[13]

At
    some point prior to October 2009, the appellant retained her third lawyer. In that
    same month, the appellants third lawyer served a notice of change of solicitor
    on the TTC. He requested a list of the undertakings outstanding from the 2002
    examination for discovery.

[14]

In
    December 2010, the appellants third lawyer suggested mediation again. In this
    correspondence, the appellants third lawyer advised counsel for the TTC that
    no transcript of Phillips testimony was ever ordered and that the original
    tapes have been destroyed due to the passage of time and because no party ever
    requested that they be transcribed. The appellants third lawyer requested that
    the TTC produce Phillips again for an examination for discovery. Counsel for the
    TTC refused to do so.

[15]

The
    appellants third lawyer brought a motion for an order that Phillips re-attend
    for a further examination for discovery and that the action be restored to the
    trial list. The motion was returnable June 16, 2011. Since the action was
    struck off the trial list by a judge, the motion to restore the action was
    required to be heard by a judge. To that end, the motion was adjourned to March
    2012.

(2)

Decision of the
    motion judge

[16]

The
    motion judge dismissed the motion to restore the action to the trial list. In a
    short set of reasons, the motion judge found there was no explanation in the
    evidence for why it had taken seven years to bring a motion to restore the
    action to the trial list. He held that, on any reasonable formulation, the test
    to restore an action to the trial list would not have been met on the record
    before him.

[17]

In
    addition, the motion judge found actual prejudice to the defendant in two
    respects. First, the appellants OHIP pre-accident medical records were
    unavailable. Second, Phillips may not remember the details of an accident from
    13 years earlier and there was no evidence on Phillips ability to remember or
    his current health status.

[18]

The
    motion judge concluded that it would be fundamentally unfair to the defendant
    to allow the action to proceed. In any event, the appellant would have a remedy
    in the form of a negligence action against her two former lawyers. In the
    result, he dismissed the appellants motion to restore the action to the trial
    list.

C.

discussion

(1)

Submissions of the
    parties

[19]

The
    appellant submits that the motion judge erred by not applying the test to
    restore an action to the trial list as articulated in
Ruggiero v. FN
    Corporation
, 2011 ONSC 3212, [2011] O.J. No. 2732 (S.C. (Master)). At para.
    20 of
Ruggiero
, this test was articulated by the master as:

1. Is the delay intentional and
    contumelious?

2. If not, is there an inordinate and
    inexcusable delay in the litigation for which the plaintiff or his solicitors
    are responsible, such as would give rise to a presumption of prejudice?

3. If so, has the plaintiff provided
    evidence to rebut the presumption of prejudice arising from the delays?

4. If so, have the defendants provided
    evidence of actual prejudice?

[20]

The
    master reasoned by analogy from this courts decision in
Armstrong v.
    McCall
(2006), 213 O.A.C. 229 to formulate the above test. In
Armstrong
,
    the court was entertaining an appeal from a decision on a rule 24.01 motion
    brought by a defendant to dismiss a plaintiffs action for delay.

[21]

The
    appellant submits that, had the motion judge applied the correct test, he would
    have granted the motion and ordered that the appellants action be restored to
    the trial list.

[22]

The
    respondent agrees that the jurisprudence relating to Rule 48 and not Rule 24
    ought to govern a courts discretion whether to restore an action to the trial
    list. The respondent submits, however, that regardless of the test applied, the
    motion judge was correct in refusing to restore the action to the trial list.

(2)

The test to restore
    an action to the trial list pursuant to rule 48.11

[23]

In
    an appeal released contemporaneously with the case at bar,
Faris v.
    Eftimovski
, 2013 ONCA 360, I analyzed the provisions of the
Rules of
    Civil Procedure
concerning the procedures by which an action could be
    dismissed for delay.

[24]

Faris
was an appeal from a judges decision to dismiss an action for delay after a
    status hearing pursuant to rule 48.14(13) of the
Rules of Civil Procedure
.

[25]

In
Faris
, I noted that Rule 48 provides a mechanism enabling the court to
    control the pace of litigation and ensure that disputes are resolved efficiently.
    A rule 24.01 motion, on the other hand, enables a defendant, who has complied with
    the rules, to take a deliberate procedural step to dismiss an action where the
    plaintiff has been delinquent in a manner enumerated under that rule.

[26]

For
    the reasons I gave in
Faris
, a court should treat as distinct a
    defendants motion to dismiss for delay under Rule 24 from those procedures made
    available to the court under Rule 48. Like a status hearing, the requirement that
    leave be obtained to restore an action to the trial list under rule 48.11 is
    simply another weapon in the Rule 48 judicial arsenal to promote the timely
    resolution of disputes, to discourage delay in civil litigation and to give the
    courts a significant role in reducing delays: Todd Archibald, Gordon Killeen
    & James C. Morton, Ontario Superior Court Practice (Markham: LexisNexis
    Canada, 2011), at p. 1205.

[27]

In
Ruggiero
, Master Graham noted that there was a dearth of authority
    with respect to the test that should be applied on a motion seeking leave to
    restore an action to the trial list. He reasoned by analogy that the plaintiff
    was in the same position as if the defendants had moved to dismiss the action
    for delay. Therefore, the master adopted the test set out in
Armstrong v.
    McCall

(2006), 28 C.P.C. (6th) 12 (C.A.), a decision concerning a
    rule 24.01 motion to dismiss.

[28]

This
    test has been followed in subsequent decisions: see
Williams v. John Doe
,
    2012 ONSC 2514, [2012] O.J. No. 1822 and
1351428 Ontario Ltd. (c.o.b. The
    Wineyard) v. 1037598 Ontario Ltd.
,
2011 ONSC 4767, [2011] O.J. No.
    3597.

[29]

However,
    for the sake of consistency and for the reasons I gave in
Faris
, I would
    instead adapt those factors informing the rule 48.14(13) test recently
    confirmed by this court in
1196158 Ontario Inc. v. 6274013 Canada
    Ltd
.
,
2012 ONCA 544, 112
    O.R. (3d) 67 to determine when an action should be restored to the trial list.

[30]

In
    my view, it is preferable to place the onus on a plaintiff to explain the delay
    and satisfy the court that it would not be unfairly prejudicial for the
    defendant to have the action restored to the trial list. This court has held
    that it is the plaintiffs responsibility to move the action forward and
    prosecute the matter as diligently as possible: see
Wellwood v. Ontario
    Provincial Police
, 2010 ONCA 386, 102 O.R. (3d) 555, at para. 48.

[31]

Therefore,
    the applicable test is conjunctive: a plaintiff bears the burden of
    demonstrating that there is an acceptable explanation for the delay in the
    litigation
and
that, if the action was allowed to proceed, the defendant
    would suffer no non-compensable prejudice.

(3)

Application to the
    case at bar

[32]

The
    motion judge expressed the view that, no matter how the test to restore an
    action to the trial list was formulated, the appellants motion should be
    dismissed. He made it clear that he was unsatisfied with the lack of an explanation
    for why it took seven years to bring a motion to restore the action to the
    trial list.

[33]

I
    agree with his conclusion: the conduct of the appellants first and second
    lawyers delayed any real progress in this action. It is regrettable, therefore,
    that the appellants third lawyer entered on the scene at such a late stage of
    the proceedings. It is my understanding that he has made an appreciable effort
    to turn the appellants fortunes around and has initiated an action sounding in
    negligence against the appellants two former lawyers alleging mismanagement of
    her case.

[34]

With
    respect to the issue of prejudice, the motion judge found real and actual
    non-compensable prejudice. The appellants OHIP records are only available from
    1997. Understandably, records going back further would be required to
    objectively assess the appellants health status before and after the accident.
    Further, it is likely that some relevant doctors records would no longer be
    available. The transcript of Phillips examination for discovery, conducted in
    2002, was never ordered by the appellants first or second lawyer. Having never
    been ordered, the recording has since been destroyed and is similarly
    unavailable.

[35]

Phillips
    could not be expected to recall these events in any great detail. As this court
    stated in
Wellwood
, at para. 72: since the memories of witnesses fade
    over time, the passage of an inordinate length of time after a cause of action
    arises or after an applicable limitation period expires gives rise to trial
    fairness concerns.

[36]

In
    my view, it would be unfair to force the respondent to deal with this matter
    after such inordinate delay and on such an incomplete record. The respondent
    has, in the words of Sharpe J.A. in
1196158 Ontario Inc.
, been kept in
    a state of having the claim hanging over its head in a kind of perpetual limbo.

(4)

The appellants
    motions to adduce fresh evidence

[37]

Before
    this court, the appellant brought two motions to introduce fresh evidence on
    appeal. On the first motion, the appellant sought to submit an affidavit of her
    third lawyer to which she attached her decoded OHIP treatment summary from
    April 1997 to June 2010. The second motion concerns the affidavit evidence of a
    solicitor who alleges that she met with Phillips, the retired TTC bus driver, to
    discuss the accident that occurred in 1999. In her affidavit, the solicitor
    deposes that Phillips recalls the incident.

[38]

I
    would deny the motions to adduce fresh evidence. There is no dispute that the test
    to receive fresh evidence in this court was established by the Supreme Court in
R. v. Palmer
, [1980] 1 S.C.R. 759. As a general rule, evidence should
    not be admitted in civil cases if it could have been adduced in the court below.
    Furthermore, the appellants proposed fresh evidence must be relevant, credible
    and sufficiently cogent such that, if believed, it could reasonably be expected
    to have affected the result reached by the motion judge.

[39]

Again,
    the motion judge found unacceptable delay in this action and that there would
    be extreme prejudice to the defendant if the action were allowed to proceed and
    restored to the trial list. Assuming without deciding that the proposed fresh
    evidence is relevant, credible and that due diligence was exercised on the part
    of the appellant, I am not convinced that the motion judges decision to
    dismiss the action would have been different if he had had the benefit of the
    OHIP summaries or Phillips assertion that he had some recollection of the
    incident. After all, whether the fresh evidence could be expected to have affected
    the result in the court below is a necessary condition of its admission on
    appeal: see
Chiang (Re)
, 2009 ONCA 3, 93 O.R. (3d) 483, at para. 78.

D.

Disposition

[40]

In
    the result, I would dismiss the appeal.

[41]

Costs
    are fixed at $8,900 to the respondents, inclusive of all applicable taxes and
    disbursements.

Released:

PR                                         M.
    Tulloch J.A.

JUN -4 2013                           I agree R.A. Blair
    J.A.

I agree
    Paul Rouleau J.A.


